COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kathryn and Jeff Duke v. American Western Steel

Appellate case number:    01-16-00723-CV

Trial court case number: 88385-CV

Trial court:              149th District Court of Brazoria County

        The record was originally due on July 5, 2016. The clerk’s record was filed on
September 29, 2016. The reporter’s record was not filed. On October 17, 2016, the court
reporter advised that she had received no payment for filing the reporter’s record. On October
18, 2016, the Clerk of this Court issued a notice that if the reporter’s record was not requested or
if payment arrangements were not made for the filing of the reporter’s record, the Court might
require appellants to file their brief and the Court would decide the appeal on those issues or
points not requiring a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). This notice
set a deadline of November 17, 2016 for appellants to submit written evidence from the court
reporter that appellants had paid or made arrangements to pay the reporter’s fee.
        No response to the October 17, 2016 notice was received. On October 27, 2016,
appellants tendered their brief. On November 28, 2016, appellee filed a motion for extension of
time to file its brief. On December 2, 2016, the court reporter filed a final notice that appellants
had not requested or made payment arrangements for the filing of the reporter’s record.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record). We order appellant’s brief deemed filed on October 27, 2016. We grant
appellee’s motion and extend the deadline for filing appellee’s brief until December 19, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: _December 6, 2016